Citation Nr: 0110149	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  99-17 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an effective date prior to May 27, 1993, for 
service connection for a seizure disorder, to include the 
issue whether a notice of disagreement to a January 1968 
decision denying the claim of entitlement to service 
connection for a seizure disorder was timely filed.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran served on active military duty from September 
1964 to November 1967.  This case comes before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from a rating 
decision dated in May 1999, from the Department of Veterans 
Affairs (hereinafter VA) Regional Office in Manchester, New 
Hampshire (hereinafter RO).

In a May 1999 rating decision the RO found that the January 
1968 rating decision denying the veteran's claim of 
entitlement to service connection for a seizure disorder was 
not clearly and unmistakably erroneous.  Appellate review as 
to this issue was initiated by the receipt of a notice of 
disagreement in June 1999, and thereafter, a statement of the 
case was issued.  However, this issue was withdrawn from 
appellate review by correspondence from the veteran's 
representative received in August 1999.  As the veteran did 
not file the notice of disagreement personally, the Board 
accepts the representative's withdrawal of the issue as to 
whether the decision to deny the veteran's claim of 
entitlement to service connection for a seizure disorder in 
January 1968, was clearly and unmistakably erroneous.  See 
38 C.F.R. §§ 20.204(a),(c) (2000).  Accordingly, the Board 
does not have jurisdiction of this issue.  


FINDING OF FACT

A March 1998 decision by the United States Court of Appeals 
for Veterans Claims (hereinafter Court) held that the 
veteran's claim of entitlement to service connection for a 
seizure disorder received by the VA in November 1967, was 
adjudicated in January 1968, and thereafter abandoned, and 
further found that the veteran was not entitled to an 
effective date prior to May 27, 1993, for the award of 
service connection for a seizure disorder. 



CONCLUSION OF LAW

The claim of entitlement to an effective date prior to May 
27, 1993, for service connection for a seizure disorder, to 
include whether a timely notice of disagreement was filed to 
the January 1968 decision denying the claim of entitlement to 
service connection for a seizure disorder, is dismissed.  
38 U.S.C.A. § 7104 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The service medical records report that in January 1966, the 
veteran complained of "blackout spells" that occurred after 
arguing.  The impressions were probable hysterical syncopal 
episodes and rule out epilepsy.  In January 1967, the veteran 
passed out, and after examination the impression was 
hyperventilation anxiety spells.  In February 1967, the 
veteran complained of a seizure, that was not confirmed.  In 
March 1967, he was diagnosed with grand mal epilepsy.  On his 
service separation examination, the veteran reported a 
history of epilepsy or fits after being struck by a rifle in 
Vietnam.  It was noted that the veteran had a physical 
profile for a seizure disorder, noted as epilepsy.  The 
clinical diagnosis on the veteran's discharge examination was 
epilepsy.

In November 1967, the veteran filed a claim of entitlement to 
service connection for an epileptic disorder.  In January 10, 
1968, the RO advised the veteran that his claim was being 
denied based on his failure to report for a scheduled 
examination.  Correspondence received from the veteran on 
January 23, 1968, stated that he had received the letter 
denying his claim, and that "I really don't think you have 
the right to do so."  The veteran explained that he had 
failed to report for the prior examination because of his 
job.  He concluded by asking the RO to "reopen" his claim 
and schedule a physical examination at a military facility 
closer to his work.  

Thereafter, in September 1968, the veteran was given a 
special neurological examination, at which time he reported a 
history of in-service seizures.  The diagnosis was 
"convulsive disorder, grand mal type."  A general medical 
examination on the same date reflects a diagnosis of 
"history of convulsive disorder, grand mal type."  The 
examiner stated that the "diagnoses [were] pending 
laboratory work."

In October 1968, the RO determined that the veteran should be 
scheduled for a period of hospital observation and 
examination to determine the nature and extent of any seizure 
disorder found.  The period of observation was scheduled; 
however, the veteran failed to report.  In December 1968, the 
RO advised the veteran that no further action would be taken 
on his claim until such time that he was willing to report 
for the hospital observation and examination. 

In May 1971, the veteran filed an "informal claim for 
reconsideration of compensation benefits."  A VA hospital 
report dated in August 1971 reflected a diagnosis of grand 
mal seizures (epilepsy), by history.  However, the veteran 
left the hospital before tests and an evaluation could be 
completed.  In October 1971, the RO notified the veteran that 
"[b]efore we can process your application for disability 
compensation, it will be necessary for you to undergo an 
observation and evaluation examination in a [VA] 
[h]ospital."  The RO requested a reply within 60 days, but 
the record is devoid of any response.

The veteran's claim of entitlement to service connection for 
"physical disabilities" was received in May 1993.  In May 
1994, the veteran filed a formal claim for service connection 
for a seizure disorder, epilepsy, and/or associated 
hyperventilation/anxiety spells.  Private medical records 
revealed that the veteran had been hospitalized for a seizure 
disorder in September 1988.  The diagnoses on discharge 
included an atypical seizure disorder.  A VA examination 
conducted in June 1994, found generalized tonic-clonic 
seizures.

By a rating action dated in October 1994, the RO granted 
service connection for a seizure disorder, and an 80 percent 
disability rating was assigned, effective May 27, 1993, the 
date of receipt of the veteran's informal claim.  

In November 1994, the veteran's representative filed a 
"request for readjudication," arguing that the RO had 
failed to adjudicate the veteran's original claim filed in 
1967.  In December 1994, the RO advised the veteran, through 
counsel, that the 1967 claim was administratively denied in 
January and November 1968 because the appellant had failed to 
report for a scheduled examination and a period of 
hospitalization, respectively.  The RO further noted that 
although an informal claim for entitlement to service 
connection was received in 1971, the veteran had left the VA 
Medical Center, before tests and an evaluation could be 
completed and that further inquiry as to the veteran's 
availability for testing was made in October 1971, without a 
response.  The veteran thereafter, perfected an appeal as to 
this decision to the Board.

By a decision dated in November 1996, the Board found that 
the veteran's original claim for service connection for a 
seizure disorder had been filed in November 1967 and that the 
RO had informed the appellant of the denial of his claim, 
based on his failure to report for a VA examination, in 
January 1968.  The Board also found that because the veteran 
failed to report for scheduled observation, he was notified 
in December 1968 that no further action could be taken with 
respect to his claim.  The Board concluded that the rating 
decision in October 1994, that granted entitlement to service 
connection for a seizure disorder stemmed from the veteran's 
claim to reopen in May 1993.  

The veteran appealed the November 1996 Board decision to the 
Court.  By a decision dated in March 1998, the Court affirmed 
the November 1996 Board decision.  The Court stated that the 
Board's decision denying an effective date prior to May 27, 
1993, for entitlement to service connection for a seizure 
disorder was based on its factual findings regarding the 
dates on which the veteran filed his claims for service 
connection for a seizure disorder and, "whether the veteran 
had abandoned his earlier claims."  

The veteran argued before the Court that his claim filed in 
1967 was never adjudicated and thus remained pending because 
the RO did not properly apply the applicable law and 
regulations.  Nevertheless, the Court found that the 
veteran's claim was denied by the RO in January 1968, based 
on his failure to report for a scheduled VA examination.  The 
veteran was later notified that such an examination was 
necessary in order to process his claim, but he failed to 
report for scheduled examinations and therefore, the Court 
found that the claim for entitlement to service connection 
for a seizure disorder, received by VA in 1967 was abandoned.  
The Court further found that the attempt to reopen the claim 
in 1968 and 1971 were also abandoned, based on the veteran's 
failure to report for examinations.  Accordingly, the Court 
affirmed the Board's decision that the veteran was not 
entitled to an effective date earlier than May 27, 1993, for 
an award of service connection for a seizure disorder. 

With regard to current appeal, the representative argues that 
the 1967 claim for entitlement to service connection for a 
seizure disorder remains unadjudicated on the bases that 1) 
the letter received by the RO on January 23, 1968, was a 
notice of disagreement to the January 1968 letter denying the 
veteran's claim, and the RO failed to provide the veteran 
with a statement of the case; 2) the January 1968 
correspondence from the RO denying the veteran's claim failed 
notify the veteran that he had one year to report for an 
examination; 3) the RO denied the veteran's claim in January 
1968 for failure to report for the examination, rather than 
"labeling it as potentially abandoned;" and 4) the January 
1968 letter denying the veteran's claim failed to inform him 
of his appellate rights.  Additionally, in correspondence 
dated in August 1999, the veteran's representative argued 
that the VA examination conducted in September 1968, was an 
informal claim to reopen the issue of entitlement to service 
connection for a seizure disorder. 

The Board has considered the contentions presented by the 
veteran's representative but finds that these arguments are 
foreclosed under the doctrine of res judicata.  In its March 
1998 decision, the Court found that the claim of entitlement 
to service connection for a seizure disorder was adjudicated 
by the RO in January 1968, and that the claim was denied 
based on the veteran's failure to report for scheduled VA 
examinations.  The Court also found that the veteran's claim 
for entitlement to service connection for a seizure disorder 
was abandoned based on his repeated failure to report for 
scheduled examinations.  The factual evidence before the 
Court and the Board in the instant appeal, is unchanged, 
without additional evidence being submitted, to include the 
veteran's letter received in January 23, 1968, and the 
reports of the September 1968 VA examinations.  These 
documents were clearly before the Court, and were considered 
in its finding that the veteran's earlier claims had been 
abandoned, and that the veteran was not entitled to an 
effective date prior to May 27, 1993, for an award of service 
connection for a seizure disorder.  

Accordingly, the Court decision dated in March 1998, found 
that the veteran's claim of entitlement to service connection 
received in 1967 was adjudicated and abandoned.  In so 
finding, the argument by the representative that the 
veteran's claim of entitlement to service connection for a 
seizure disorder filed in November 1967 was never finally 
adjudicated is barred by the doctrine of res judicata.  
Hence, the Board is without jurisdiction to find otherwise.  
38 U.S.C.A. § 7104; Morris v. Derwinski, 1 Vet. App. 260 
(1991).

In reaching this decision he Board again notes that the 
appellant, through counsel, has specifically withdrawn his 
appeal to the RO's May 1999 rating decision finding that the 
January 1968 rating decision was not clearly and unmistakably 
erroneous.  As such, the May 199 rating decision is final, 
and the Board may not exercise jurisdiction over this matter.  
38 U.S.C.A. §§ 7104, 7105 (West 1991).

The Board also considered whether the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) plays any role in the adjudication of this claim.  The 
Board finds, however, that the law does not apply because of 
the doctrine of res judicata.  Simply put, the Board cannot 
overturn the holding of a higher tribunal, and the Veterans 
Claims Assistance Act of 2000 does not change that fact.



ORDER

The claim of entitlement to an effective date prior to May 
27, 1993, for service connection for a seizure disorder, to 
include the issue of whether a timely notice of disagreement 
was filed as to the January 1968 decision denying the 
veteran's claim of entitlement to service connection for a 
seizure disorder, is dismissed.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

